Citation Nr: 1810993	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease, lumbar spine and thoracic spine (back disability). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 29, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy with active duty from November 1997 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran was granted entitlement to a TDIU effective April 26, 2016, in an October 2017 rating decision, which also granted service connection for bilateral radiculopathy of the femoral nerve, effective September 13, 2017.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's back disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.

2.  Prior to April 29, 2016, the Veteran did not have one disability rated at 60 percent or higher, and while he did have one disability rated at 40 percent, he did not have sufficient additional disability to bring the combined rating to 70 percent or more. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for entitlement to a TDIU have not been met and referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in December 2009 and March 2012, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim and claim for a TDIU because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in connection with his increased rating claim in October 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board has also recognized the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), in which an examiner must provide an opinion regarding additional range of motion loss due to pain, would require a remand for a new VA examination.   However, in this case, findings of greater limitation of motion would not help the Veteran because a rating in excess of 40 percent for a low back disability requires unfavorable ankylosis and additional range of motion loss due to weight bearing or nonweight-bearing, or pain on use or during flare-ups would not result in the Veteran receiving a higher rating.  Also see Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, a remand in order to comply with Correia and Sharp is not warranted. 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a).   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Disabilities that fall under these Diagnostic Codes (in this case, Diagnostic Code 5237) require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran has been afforded multiple VA examinations in connection with his claim for an increased rating for a back disability.  These examinations took place in December 2009, October 2010, April 2012, April 2016, and September 2017. While each examination noted an abnormal range of motion for the Veteran's spine, neither favorable or unfavorable ankylosis was ever documented by any VA examiner.  Additionally, while the Board notes that the Veteran consistently received additional treatment for his back disability during the period on appeal, a review of the records did not reveal a diagnosis of favorable or unfavorable ankylosis, which as noted above, is required in order to receive a rating in excess of 40 percent.  The Board has also not overlooked that the Veteran has stated that he has unfavorable ankylosis of the spine and while the Veteran is competent to report his symptoms, as a layperson he is not competent to make a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, as the medical opinions of the VA examiners stating that the Veteran does not have spinal ankylosis, either favorable or unfavorable, is not contracted by any other medical evidence of record, the Board has afforded those opinions high probative value.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the Veteran had not been diagnosed with intervertebral disc syndrome during his most recent September 2017 VA examination or any other VA examination prior to that and therefore, while the Veteran has self-reported incapacitating episodes requiring bedrest, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application as there is nothing in the medical evidence of record to indicate an actual diagnosis of intervertebral disc syndrome or physician prescribed bedrest.  38 C.F.R. § 4.71a.  

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the scenario in the present case.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating based on functional impairment is not warranted. 

Additionally, the Board notes that the Veteran is separated rated for bilateral radiculopathy, right and left L5, and bilateral radiculopathy of the femoral nerve.  These ratings are not on appeal.  

Accordingly, the Board finds that a rating in excess of 40 percent for the Veteran's back disability is not warranted. 




III.  TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by his employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In October 2017, the Board was granted a TDIU effective April 29, 2016.  However, the Veteran and his representative assert that he is entitled to a TDIU prior to April 29, 2016, because he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities before the current effective date.  

Prior to April 29, 2016, the Veteran was service-connected for a low back disability at 40 percent, and for bilateral L5 radiculopathy, with each extremity afforded a separate 10 percent rating, bringing the Veteran's combined disability rating to 50 percent.  As outlined above, when the Veteran is service connected for more than one disability, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Based on this criteria, the Board finds that the Veteran does not meet the schedular criteria for a TDIU. 

With respect to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board notes that the Veteran first reported that he was unable to work beginning in April 2010 when he was forced to leave his job for medical reasons related to his back disability.  However, in a May 2017 Request for Employment Information, the Veteran's former employer indicated that the Veteran was no longer working for their company due to position elimination, not disability.  

Additionally, prior to April 29, 2016, VA examiners consistently opined that the Veteran was not precluded from sedentary employment, and that his only limitations were with heavy lifting and prolonged periods of standing.  See, VA examination reports dated December 2009, April 2012, and April 2016. 

Accordingly, while the Board notes that the Veteran would be precluded from jobs requiring manual labor, the Board finds that the Veteran was not precluded from securing and following substantially gainful sedentary employment because of his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a TDIU on an extraschedular basis and that referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b). 






ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease, lumbar spine and thoracic spine, is denied. 

Entitlement to total disability rating based on individual unemployability due to service-connected disability is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


